In a proceeding pursuant to CPLR article 78 to compel respondent to afford petitioner a parole revocation hearing, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated October 1, 1974, which dismissed the petition. Judgment reversed, on the law, without costs, and petition granted to the extent that respondent is directed to afford petitioner a parole revocation hearing within 20 days after entry of the order to be made hereon. Under the circumstances herein, petitioner should have been granted relief to the extent indicated herein (see People ex rel. McNair v. West, 77 Mise 2d 150, affd. 46 A D 2d 741). In McNair we sustained Criminal Term’s vacatur of a parole warrant, with prejudice, because of the lengh of time involved. Here we are merely directing that petitioner be afforded an immediate hearing because that can be done without affecting his rights. However, the parole board should be aware of the fact that continued indifference to the rights of defendants to obtain prompt revocation hearings may, in the future, result in the vacatur, with prejudice, of warrants in all such cases. Cohalan, Acting P. J., Brennan, Benjamin, Munder and Shapiro, JJ., concur.